Exceptions overruled. This is an action of tort brought by the plaintiff to recover compensation for personal injuries alleged to have been sustained by her as a result of a fall which occurred in a crosswalk on Atlantic Avenue opposite the South Station in Boston and which was due to a defect in the crosswalk which the defendant was bound to keep in repair. An auditor who found for the plaintiff also found “a hole in the road surface [where the plaintiff fell] about one foot long and about 1% inches deep with its sides all worn down” to be an actionable defect. The locus of the defect was owned by the Commonwealth of Massachusetts on the date of the accident as a result of a taking. The case is before us after a finding for the defendant by a judge of the Superior Court. There is no error in the finding nor in the judge’s rulings. The city was not obligated to repair the site of the plaintiff’s fall in ease of defect. See G. L. c. 81, § 18; G. L. c. 84, § 15.